—Judgment, Supreme Court, New York County (Lewis Stone, J.), rendered March 16, 2001, convicting defendant, after a jury trial, of three counts of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the jury’s determinations concerning identification and credibility. The observing officer had an ample opportunity to observe the transactions, and the evidence warranted a reasonable inference that defendant sold the drugs that were recovered from three separate individuals. Concur—Williams, P.J., Mazzarelli, Saxe, Lerner and Marlow, JJ.